Title: From George Washington to Colonel Seth Warner, 31 March 1780
From: Washington, George
To: Warner, Seth


          
            Sir
            Head Quarters Morris Town 31st March 1780.
          
          I have recd yours of the 10th Instant by Ensign Tolman to whom I have given a Warrt for 4400 dollars for Bounty to 44 Men inlisted previous to the 23d Jany 1779 and a Warrant for 5000 dollars for the purpose of recruiting—Congress not having determined upon filling the additional Battalions, among which yours is included, I do not at present look upon myself authorised to give you liberty to proceed in recruiting—You will therefore upon the Receipt of this call in the Officers who are upon that service and apply the 5000 dollars sent by Mr Tolman to paying off the Bounties of those who have been inlisted. You can settle your recruiting Account with the Commissioners of public Accounts at Albany and should there be a Balance in your favor, I will grant a Warrant for it, upon being furnished with the settlement made with the Commissioners. I have given Mr Tolman an Order for 120 suits of Cloathes which I imagine will be the amount of the Men returned by you as already re-inlisted and those who may be expected in from your recruiting parties. Here I cannot help taking occasion to mention the necessity of your paying a strict attention to the application and distribution of this Cloathing, as it appears, by former deliveries of the different Cloathiers, that your Regimental pay Master has heretofore had a much greater quantity than any other Corps in proportion to its size.
          I have likewise given an order upon the Quarter Master General for the portmanteaus for your Officers. I am &.
        